USDC IN/ND case 1:21-cv-00072-HAB-SLC document 17 filed 04/16/21 page 1 of 8


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

APRIL FREEMAN,                        )
                                      )
       Plaintiff,                     )
                                      )
       vs.                            )      CASE NO. 1:21-cv-00072
                                      )
ROQUE’S, INC. d/b/a                   )
CEBOLLA’S MEXICAN GRILL,              )
                                      )
       Defendant.                     )

                     DEFENDANT’S MEMORANDUM IN SUPPORT
                      OF MOTION FOR SUMMARY JUDGMENT

                                     I.     INTRODUCTION

       This Title VII case was not timely filed, and summary judgment should be granted to the

Defendant. The Plaintiff argues that the Dismissal and Notice of Rights issued by the EEOC was

erroneously addressed, but any error was of the Plaintiff’s own making, as the Dismissal was sent

to the address the Plaintiff provided on her Charge of Discrimination. Accordingly, the 90 day

period in which to file this lawsuit began to run shortly after the Notice was mailed, and the

Complaint was untimely.

                          II.      STATEMENT OF MATERIAL FACTS

       The claims in the case are brought pursuant to Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. 2000e, et seq. Complaint, first paragraph of Introduction. (The Complaint is

attached to the accompanying Motion for Summary Judgment as Exhibit B.) The Plaintiff, April

Freeman (“Freeman”), filed a charge of discrimination with the Fort Wayne Metropolitan Human

Relations Commission (“Metro”) and the Equal Employment Opportunity Commission (“EEOC”)

on April 12, 2019. Complaint, p. 2. Freeman’s Charge of Discrimination is attached as Exhibit 1



                                                1
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 17 filed 04/16/21 page 2 of 8


to the Complaint. The Charge of Discrimination indicates that Freeman’s address is 6208

Farmswood Dr., Fort Wayne, IN, 46804. Freeman signed the Charge of Discrimination form,

which includes a statement “under the penalty of perjury” that the information on the form is “true

and correct.”

       On April 15, 2019, John Theisen filed an Appearance for Freeman with the EEOC.

Complaint, p. 2 and Ex. 2. (The text of the Complaint indicates that the Appearance was filed in

April of 2020, but Ex. 2 is dated April 15, 2019.) Freeman’s charge was investigated by Metro. ¶8

of the Affidavit of Jeremy Sells, State, Local, and Tribal Coordinator for the EEOC’s Indianapolis

Office. Sells forwarded Theisen’s Appearance to Metro, but neither the EEOC or Metro staff

entered the information regarding Theisen’s appearance in the computer system share by Metro

and the EEOC. Sells Aff., ¶8. On April 7, 2020, Thiesen’s office wrote to the EEOC and requested

the issuance of a notice of right to sue. Complaint, Ex 3.

       The EEOC generated a Dismissal and Notice of Rights (the “Dismissal”) on July 23, 2020.

Sells Aff., ¶6 and Ex. A. It is the practice of the EEOC to mail a Dismissal to the charging party

at the address reflected in the EEOC’s records, Sells Aff., ¶5, and it is the practice of the EEOC to

mail a Dismissal on the date reflected on the notice, Sells Aff. ¶4. The envelope containing

Freeman’s Notice was returned to the EEOC marked “undeliverable.” Sells Aff. ¶¶11-12 and

Exhibit C. The return envelope shows that it was mailed on July 23, 2020 and that it was addressed

to “April M. Freeman, 6208 Farmswood Dr, Fort Wayne, IN 46804.” This is the same address

Freeman provided on her Charge of Discrimination. The Complaint claims that the address on the

Dismissal “does not contain [Freeman’s] apartment number.” Complaint, p. 3.               Freeman’s

apartment number is not mentioned anywhere in the record.




                                                 2
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 17 filed 04/16/21 page 3 of 8


       It is the usual practice of the EEOC to mail a Dismissal to the attorney of the charging party

if the records of the EEOC reflect that that charging party is represented. Sells Aff., ¶5. However,

as indicated above, information regarding Mr. Theisen’s appearance was not entered into the

computer system shared by Metro and the EEOC. Thus, when the Dismissal was generated, it did

not reflect that Theisen was representing Freeman and the form was not mailed to Theisen. Sells

Aff., ¶10. Theisen wrote to the EEOC on Dec. 14, 2020 to inquire about the status of the matter.

Complaint, Ex. 4. On December 17, 2020, Sells provided Theisen with a copy of the Dismissal

and informed him that the Dismissal had been mailed to Freeman on July 23, 2020. Sells Aff., ¶¶9,

10 and Ex B. Freeman’s Complaint was filed on February 17, 2021.

                                        III.    ARGUMENT

A.     Summary Judgment Standard

               Summary judgment is appropriate if the moving party shows “that
               there is no genuine dispute as to any material fact and the movant is
               entitled to judgment as a matter of law.” Fed. R. Civ. P. 56; Celotex
               Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265
               (1986). The court's function at the summary judgment stage is not
               “to weigh the evidence and determine the truth of the matter but to
               determine whether there is a genuine issue for trial.” Anderson v.
               Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 91 L.Ed.2d
               202 (1986). Summary judgment is not appropriate if there are “any
               genuine factual issues that properly can be resolved only by a finder
               of fact because they may reasonably be resolved in favor of either
               party.” Id. at     250,    106     S.Ct.     2505.     In     making
               a summary judgment determination, the court takes the record in the
               light most favorable to the non-moving party, drawing all reasonable
               inferences in its favor. O'Leary, 657 F.3d at 630.

Gabryszak v. Aurora Bull Dog Co., 427 F. Supp.3d 994, 1001 (N.D. Ill. 2019).




                                                 3
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 17 filed 04/16/21 page 4 of 8


B.     Discussion

       1. Freeman failed to file her Complaint within the required 90 day period.

       The undisputed facts show that the EEOC mailed Freeman’s Dismissal and Notice of

Rights to her on July 23, 2020. It is also undisputed that the Dismissal was mailed to the address

that Freeman provided to the EEOC on her Charge of Discrimination. Freeman suggests in her

Complaint that the address used by the EEOC was incorrect because it did not include her

apartment number. It may well be that the lack of an apartment number is the reason that the

Dismissal was undeliverable. However, there is no evidence that Freeman ever attempted to

change her address with the EEOC after she filed her Charge, and by signing the Charge, she

affirmed the accuracy of the address she provided.

       A Title VII claim must be brought within 90 days after the plaintiff has been given notice

of her right to sue. 42 U.S.C. § 2000e-5(f)(1). Typically, the 90 day period begins to run 90 days

from the date the notice is actually received by either the charging party or her attorney. Edwards

v. Johnson, 198 F.Supp.3d 874, 878 (N.D. Ill. 2016). However, the “actual notice” rule does not

apply “when the claimant does not receive the notice in a timely fashion due to her own fault.” Id.

(quoting Bobbitt v. Freeman Cos., 268 F.3d 535, 538 (7th Cir. 2001)).

       It seems that most cases raising issues about the delivery of a dismissal notice are, like

Edwards, cases where the charging party moves after filing a charge of discrimination but fails to

provide an updated address to the EEOC. “[W]hen a plaintiff fails to inform the EEOC that he or

she has moved, the ninety-day limitations period begins to run ‘on the date the notice was delivered

to the most recent address plaintiff provided the EEOC.’” Edwards at 879 (quoting St. Louis v.

Alverno College, 744 F.2d 1313, 1316-17 (7th Cir. 1984)). In Edwards, the Court presumed that

the Notice would have been delivered within five days after it was mailed, and accordingly the 90



                                                 4
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 17 filed 04/16/21 page 5 of 8


day period commenced to run on June 15, 2015, five days after the Notice of Rights was mailed.

The complaint that was filed some 7 months later on January 20, 2016 was untimely. Edwards at

879-880.

       The logic applied by the court in Johnson applies with equal force to the less common case

of a charging party providing an incomplete or erroneous address with her initial charge. Indeed,

whether the delay in receiving a notice is a result of a failure to provide notice of a change of

address or a failure to provide an accurate address in the first instance, the delay is due to the

claimant’s “own fault.” While Freeman in the Complaint suggests that she did not receive the

notice because the address did not include her apartment number, the address she included on her

charge contained no apartment matter. Freeman “cannot complain about failing to receive the letter

when it was mailed to the address provided by [her], even if [she] accidently provided the wrong

address.” Blakey v. Kansas City, MO School Dist., 2005 WL 2475730 at *4 (W.D. Mo.).

       Carl v. Western-Southern Life Ins. Co., 2010 WL 3860432 (E.D. Pa.) contains a detailed

analysis of the application of the 90 day filing period in a case where the EEOC mailed the notice

of rights to an erroneous address that was provided by the claimant. The court noted that several

Circuits have “held the 90-day limitations period starts to run when the delivery of a right-to-sue

letter is attempted at the address on file for the plaintiff with the EEOC, even if the address proves

to be incorrect.” Carl at * 3. The court then discussed the facts before it:

               Carl alleges he never received the EEOC’s first Notice because it
               was addressed incorrectly. As noted, however, the Notice was
               addressed to Carl at 8592 Old Lind Road, Philadelphia, PA 19128,
               the same address listed for Carl on his Charge of Discrimination.
               Although the address apparently contained a typographical error,
               Carl signed the Charge of Discrimination declaring “under penalty
               of perjury that the above is true and correct.” … Just as it is
               reasonable to require a plaintiff “to shoulder the ‘de minimus’
               burden of notifying the EEOC of his change of address,” Zillyette v.
               Capital One Fin. Corp., 179 F.3d 1337, 1340 (11th Cir. 1999), it is

                                                  5
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 17 filed 04/16/21 page 6 of 8


               also reasonable to require a plaintiff to ensure the address listed on
               his Charge of Discrimination is accurate, see 29 C.F.R. § 1601.7
               (“The person making the charge ... must provide the Commission
               with the name, address and telephone number of the person on
               whose behalf the charge is made.”). Because Carl failed to do so, the
               Court cannot conclude his failure to receive the Notice was due to
               no fault of his own. Blakley v. Kansas City, Mo. Sch. Dist., No. 04-
               0555, 2005 WL 2475730, at 4 (W.D. Mo. Oct. 6, 2005) (“Plaintiff
               cannot complain about failing to receive the [EEOC’s notice] when
               it was mailed to the address provided by him, even if he accidentally
               provided the wrong address.”), aff’d, 217 F. App’x 572 (8th Cir.
               2007). Therefore, the 90–day limitations period began to run three
               days after the EEOC mailed the first Notice on March 16, 2007.
               Because Carl did not file his Complaint until September 1, 2009,
               nearly two and a half years after he was presumed to have received
               the Notice, his Title VII and ADA claims are time-barred.

Carl at *3.

       The reasoning of Carl also applies to Freeman’s claim. The EEOC mailed her notice to the

address she had provided. The lack of an apartment number may have caused the notice to be

undeliverable, but it was Freeman who failed to provide the EEOC with her correct address. As

such, the fault for her failure to receive the notice was Freeman’s, and her 90 day period to file

began to run a few days after the July 23, 2020 mailing of her notice.1 The Complaint that was

filed in February of 2021 was far too late.

       2. Freeman’s Complaint is not saved by equitable tolling.

       It is anticipated that Freeman will argue that her time to file should be extended by the

doctrine of equitable tolling, and that the factual basis for extending the deadline is the fact that

the EEOC did not provide her Dismissal to her counsel in July of 2020. It is true that the doctrine

of equitable tolling can extend the time for filing in some cases. However, the doctrine applies to




1
 In this case it is unnecessary to determine exactly how many days should be allowed for delivery
of the notice, given that the Complaint was filed nearly seven months after the Dismissal was
mailed.
                                                 6
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 17 filed 04/16/21 page 7 of 8


extend the filing deadline in Title VII cases “in only three circumstances: when a plaintiff

exercising due diligence cannot within the statutory period obtain the information necessary to

realize that she has a claim [;] when a plaintiff makes a good faith error such as timely filing in a

wrong court; or when the defendant prevents a plaintiff from filing within the statutory period.”

Edwards, 198 F.Supp.3d at 880 (quoting Porter v. New Age Servs. Corp., 462 Fed.Appx. 582, 584

(7th Cir. 2012)). The Seventh Circuit has held that that simple failure to send a copy of a notice of

rights to counsel does not support equitable tolling. Threadgill v. Moore, 269 F.3d 848, 850 (7th

Cir. 2001).

       In Threadgill, counsel for the claimant wrote to the EEOC to request a right-to-sue notice.

The EEOC issued a notice to the claimant, but did not send a copy to the attorney. Approximately

six months passed before the attorney learned from his client that the notice had been issued to the

client. The Court rejected the plaintiff’s argument that equitable tolling should extend his time to

file since the notice had been sent to his counsel:

               Threadgill’s contention that the EEOC induced or tricked him into
               allowing the deadline to pass by failing to send a copy of the notice
               to his attorney is unsupported. The EEOC did not act deceitfully. It
               sent Threadgill a right-to-sue notice that clearly indicated the 90-day
               limitation. The failure to send a copy to the attorney does not amount
               to trickery or inducement. While Threadgill’s failure to understand
               the implications of the right-to-sue notice elicits sympathy,
               “[p]rocedural requirements established by Congress for gaining
               access to the federal courts are not to disregarded by courts out of a
               vague sympathy for particular litigants.” Baldwin County Welcome
               Center v. Brown, 466 U.S. 147, 152, 104 S.Ct. 1723, 80 L.Ed.2d 196
               (1984).

Threadgill at 850-51.

       Threadgill makes it clear that failure of the EEOC to provide a claimant’s counsel with a

copy of the right-to-sue notice does not justify the equitable tolling of the filing deadline. In this

case, the EEOC mailed its notice to the address that Freeman provided, but Freeman now claims

                                                  7
USDC IN/ND case 1:21-cv-00072-HAB-SLC document 17 filed 04/16/21 page 8 of 8


that the address was inadequate. There is no reason to doubt that Freeman would have received

the notice if she would have provided the correct address to the EEOC. Under these circumstances,

any fault in relation to the delivery of the notice resides with Freeman, and there is no basis to

extend her filing period.

                                        IV.     CONCLUSION

       Summary judgment should be entered against the Plaintiff. The EEOC mailed the

Dismissal and Notice of rights to the address the Plaintiff provided, and thereby triggered the 90

day filing period. Plaintiff’s suit was not filed for nearly another seven months. The claim is

untimely.

                                               Respectfully submitted,

                                               FLETCHER VAN GILDER, LLP



                                               /s/ David E. Bailey
                                               David E. Bailey #21527-02
                                               Attorneys for Defendant
436 East Wayne Street
Fort Wayne, Indiana 46802
Telephone: (260) 425-9777
Facsimile: (260) 424-9177
E-Mail: bailey@fvglaw.com

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of April, 2021, I electronically filed the foregoing.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System:

 John C. Theisen and Nathaniel O. Hubley
 Theisen & Associates, LLC
 JTheisen@theisen-associates.com
 NHubley@theisen-associates.com

                                                       /s/ David E. Bailey
                                                       David E. Bailey

                                                  8
